UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
AZIZ OBIDOV,                                                                     1/21/20

               Plaintiff,                              19-CV-6712 (GBD) (BCM)
       -against-
                                                       ORDER
CHAD F. WOLF, in his official capacity as
Acting Secretary of the United States
Department of Homeland Security, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       By Order dated December 11, 2019 (Dkt. No. 28), memorializing a ruling from the bench

the day before, the Court directed defendants to make every reasonable effort to cause ICE to file

and pursue a motion to dismiss plaintiff's removal proceedings, thus permitting USCIS to resume

adjudication of his N-400 naturalization application. Dec. 11 Order ¶ 2. The Court further

directed USCIS to "promptly complete adjudication of plaintiff's N-400 naturalization

application. For purposes of this Order, 'complete adjudication' shall mean either the

administration of the citizenship oath to plaintiff or the denial of his application." Id. ¶ 3. The

Court further directed USCIS to "issue a Notice of Motion to Reopen" the naturalization

proceeding, and provide plaintiff 15 days to respond pursuant to 8 C.F.R. § 335.5, if the

government continued to contend that he could not now be naturalized because "at the time of

plaintiff's adjustment of status to lawful permanent resident, an immigrant visa was not

immediately available to him in his employment immigrant preference classification, which

meant that he was inadmissible (i.e., not eligible for lawful permanent residence) at the time his

status was adjusted to that of lawful permanent resident." Id. ¶ 4. The Court further directed

defendants to file periodic status reports to the Court every six months, as well as "[p]romptly
after (i) the administration of the citizenship oath to plaintiff; (ii) the denial of his naturalization

petition alternatively; or (iii) the decision on any appeal therefrom." Id. ¶ 5.

        By letter-motion dated January 10, 2020 (Dkt. No. 36), plaintiff seeks to reopen this

action "due to Defendant's failure to issue [sic] complete naturalization proceedings in

accordance with stipulations made with this Court." Plaintiff complains that defendants "failed to

have the removal proceedings terminated in a timely fashion as originally stipulated," that the

Notice to Reopen filed by USCIS in the naturalization proceeding cited the wrong regulatory

subsection (8 C.F.R. § 335.4 instead of § 335.5), and that the government's position, as

articulated in the Notice to Reopen, lacks merit, and therefore serves merely to "delay the

administration of the Oath to Plaintiff." Jan. 10 Letter at 2, 3. Plaintiff asks that this action,

originally filed pursuant to 8 U.S.C. § 1447(b), "be reopened so that the Court can administer the

Oath itself." Jan. 10 Letter at 5.

        In a responding letter dated January 17, 2020 (Dkt. No. 37), defendants oppose plaintiff's

request to reopen and argue that they are "in full compliance" with this Court's Dec. 11 Order.

The documents attached to defendants' letter demonstrate that the government moved to

terminate plaintiff's removal proceedings on December 10, 2019 – the day on which the Court

issued the oral ruling underlying the Dec. 11 Order. See Jan. 17 Letter, Ex. A. The motion was

granted by the immigration judge, who noted that it was unopposed, on December 18, 2019. Id.

Ex. B. On December 30, 2019, USCIS served and filed its Motion to Reopen in the

naturalization proceeding, on the grounds anticipated by ¶ 4 of the Dec. 11 Order. Id. Ex. C.

While the Notice to Reopen erroneously cited 8 C.F.R. § 335.4 instead of § 335.5, it nonetheless

expressly granted plaintiff 15 days to respond, as required by § 355.5. Id. Ex. C, at 2. Defendants




                                                       2
further advise that USCIS "received a timely response from Plaintiff last week and will promptly

rule on the motion." Jan. 17 Letter at 2.

       Plaintiff's application is DENIED.

       There is no evidence that defendants have violated the terms of the Court's Dec. 11

Order. The Court reminds plaintiff that it does not have jurisdiction to adjudicate the merits of a

Motion to Reopen pending before USCIS or otherwise supervise the progress of an ongoing

USCIS naturalization proceeding. In the event USCIS denies plaintiff's naturalization

application, he may pursue an administrative review in accordance with 8 U.S.C. § 1447(a) and 8

C.F.R. § 336.2. Thereafter, if necessary, he may seek judicial review in accordance with 8 U.S.C.

§ 1421 and 8 C.F.R. § 336.9. See, e.g., Santamaria v. Holder, 2012 WL 566073, at *6 (S.D.N.Y.

Feb. 21, 2012) ("Section 1421(c) requires that an applicant have exhausted his administrative

remedies prior to seeking [judicial] relief"), report and recommendation adopted, 2012 WL

892180 (S.D.N.Y. Mar. 14, 2012); Daniel v. Dist. Dir., 2015 WL 1097375, at *1-2 (S.D.N.Y.

Mar. 12, 2015) (upholding USCIS decision denying naturalization application because petitioner

was "ineligible to apply for an I-485 status adjustment" at the time she received her green card in

2008, and consequently was "ineligible for naturalization" in 2015).

        The Clerk of Court is respectfully directed to mail a copy of this Order to plaintiff.

Dated: New York, New York                     SO ORDERED.
       January 21, 2020



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge




                                                     3
